            Case 3:11-cr-00959-H Document 62 Filed 06/08/20 PageID.98 Page 1 of 2


AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                V.
         FRANCISCO JAVIER LIZARRAGA (I)                                   Case Number:        11 CR0959-H

                                                                       Debra Ann Diiorio
                                                                       Defendant's Attorney
Registration Number:       80137-198
•-
THE DEFENDANT:
[g] admitted guilt to violation of allegation(s) No.        1 and 2.

 D   was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                          ------------
Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
               I                     nv3, Unlawful use of a controlled substance or Failure to Test
              2                      nvl I, Failure to report change in residence/employment




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.                          ·

                                                                       June 8 2020
                                                                       Date of Imposition of Sentence


                                                                        m.%\~.~~-;~~
                                                                       HO1'1ORABLE MARI;~~- Tftl..~~
                                                                       UNITED STATES DISTRICT.JUDGE


                            FILED
                             JUN - 8 2d20

                      CLlHK US DIS I HIC i COUH I
                   SOUTHlHN UIS THIC' Cle CALll-O   IA
                   BY                         '   UTY

                                                                                                                       l 1CR0959-H
            Case 3:11-cr-00959-H Document 62 Filed 06/08/20 PageID.99 Page 2 of 2


AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              FRANCISCO JAVIER LIZARRAGA(!)                                              Judgment - Page 2 of 2
CASE NUMBER:          . l lCR0959-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 4MONTHS.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
                                                         on _____________________
        •  at _ _ _ _ _ _ _ A.M.
        •    as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 -------------                                ----------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified co_py of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            11CR0959-H
